



EXHIBIT 10.4
Product ID LTICATSR18
CLEVELAND-CLIFFS INC.
AMENDED AND RESTATED 2015 EQUITY AND INCENTIVE COMPENSATION PLAN


CASH INCENTIVE AWARD MEMORANDUM (TSR)
Employee:
  
PARTICIPANT NAME
Date of Grant:
 
2/21/2018
Target Amount of Cash Subject to Award:
  
$ Cash Granted


Performance Metric:
 
Relative Total Shareholder Return
Incentive Period:
 
January 1, 2018 - December 31, 2020

Additional terms and conditions of your award are included in the Cash Incentive
Award Agreement. As a condition to your receipt of this award, you must log on
to Fidelity’s website at www.netbenefits.fidelity.com and accept the terms and
conditions of this award within 90 calendar days of your Date of Grant. If you
do not accept the terms and conditions of this award within such time at
www.netbenefits.fidelity.com, this award may be forfeited and immediately
terminate.
Note: Section 3.1 of the Cash Incentive Award Agreement contains provisions that
restrict your activities. These provisions apply to you and, by accepting this
award, you agree to be bound by these restrictions.  




--------------------------------------------------------------------------------





CLEVELAND-CLIFFS INC.
AMENDED AND RESTATED 2015 EQUITY AND INCENTIVE COMPENSATION PLAN
Cash Incentive Award Agreement (TSR)
This Cash Incentive Award Agreement (this “Agreement”) is between
Cleveland-Cliffs Inc., an Ohio corporation (the “Company”), and you, the person
named in the Cash Incentive Award Memorandum (the “Award Memorandum”) who is an
employee of the Company or a Subsidiary of the Company (the "Participant"). For
purposes of this Agreement, “Employer” means the entity (the Company or
Subsidiary) that employs the Participant on the applicable date. This Agreement
is effective as of the Date of Grant set forth in the Award Memorandum.
The Company wishes to award to the Participant the opportunity to earn an amount
of cash, subject to the terms and conditions set forth in this Agreement, in
order to carry out the purpose of the Cliffs Natural Resources Inc. Amended and
Restated 2015 Equity and Incentive Compensation Plan (the “Plan”). All
capitalized terms not defined in this Agreement shall have the same meaning as
set forth in the Plan. See Section 2 of the Plan for a list of certain defined
terms.
In the event of a conflict between the terms of this Agreement, the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.
ARTICLE 1
Definitions
All terms used herein with initial capital letters shall have the meanings
assigned to them in the Plan and the following additional terms, when used
herein with initial capital letters, shall have the following meanings:
1.1    “Earned Cash Incentive” shall mean the amount of cash earned by the
Participant, as determined under Section 2.3.
1.2    “Incentive Period” shall be the time period as set forth in the Award
Memorandum.
1.3    “Market Value Price” shall mean the latest available closing price of a
Common Share of the Company or the latest available closing price per share of a
common share of each of the entities in the Peer Group, as the case may be, on
the New York Stock Exchange or other recognized market if the shares do not
trade on the New York Stock Exchange at the relevant time.
1.4    “Peer Group” shall mean the group of companies, as more particularly set
forth on attached Exhibit A, against which the Relative Total Shareholder Return
of the Company is measured over the Incentive Period.
1.5    “Performance Objective(s)” shall mean for the Incentive Period the
predetermined objectives of the Company with respect to the Management
Objectives and any applicable goals established by the Committee and reported to
the Board for this award, as more particularly set forth on attached Exhibit B.
1.6    “Relative Total Shareholder Return” shall mean for the Incentive Period
the Total Shareholder Return of the Company compared to the Total Shareholder
Return of the Peer Group, as more particularly set forth on attached Exhibit C.
1.7    “Total Shareholder Return” or “TSR” shall mean, for the Incentive Period,
the cumulative return to shareholders of the relevant entity during the
Incentive Period, measured by the change in Market Value Price per share of a
common share of the entity plus dividends (or other distributions, excluding
franking credits) reinvested over the Incentive Period, determined on the last
business day of the Incentive Period compared to a base measured by the average
Market Value Price per share of a common share of the entity on the last
business day of the year immediately preceding the Incentive Period. Dividends
(or other distributions, excluding franking credits) per share are assumed to be
reinvested in the applicable stock on the last business day of the quarter
during which they are paid at the then Market Value Price per share, resulting
in a fractionally higher number of shares owned at the market price.


2

--------------------------------------------------------------------------------





ARTICLE 2
Grant and Terms of Cash Incentive Award


2.1    Grant of Cash Incentive Award Opportunity. Pursuant to the Plan, the
Company has granted to the Participant the opportunity to earn a percentage
(from 0% to 200%) of the target amount of cash as specified in the Award
Memorandum (“Cash Incentive Award”), effective as of the Date of Grant.
2.2    Performance as Condition of Payment. The Cash Incentive Award evidenced
by this Agreement and these terms and conditions shall only result in the
payment of cash to the extent such Cash Incentive Award has become an Earned
Cash Incentive, as provided in Section 2.3, on the date the Earned Cash
Incentive is to be paid as specified in Section 2.5.
2.3    Earned Cash Incentive.
(a)Achievement of Performance Objective(s). Subject to Sections 2.3(b) and
2.3(c), the amount of Earned Cash Incentive, if any, shall be based upon the
degree of achievement of the Performance Objective(s), all as more particularly
set forth in Exhibit B, with the actual amount of the Earned Cash Incentive
interpolated between the performance levels shown on Exhibit B, as determined
and certified by the Committee as of the end of the Incentive Period. The
percentage level of achievement determined for the Performance Objective(s)
shall be multiplied by the target amount of cash subject to the Cash Incentive
Award, as specified in the Award Memorandum, to determine the actual amount of
Earned Cash Incentive, rounded down to the nearest whole cent. The calculation
as to whether the Company has met or exceeded the Performance Objective(s) shall
be determined and certified by the Committee in accordance with the award and
these terms and conditions. Subject to the terms of the Plan, except as provided
in Sections 2.3(b) and 2.3(c), no Cash Incentive Award will become an Earned
Cash Incentive unless the Participant remains in the continuous employment of
the Company or a Subsidiary during the entire Incentive Period.
(b)Death, Disability, Retirement or a Termination Without Cause. If the
Participant experiences a termination of employment with the Company because of
the Participant’s death, Disability (as defined herein) or Retirement (as
defined herein) or a termination of employment by the Company without Cause (as
defined herein) during the Incentive Period, the amount of the Participant’s
Cash Incentive Award that becomes an Earned Cash Incentive will be a prorated
amount equal to the product of the amount determined after the end of the
Incentive Period under Section 2.3(a) (without regard to the requirement that
employment continue until the end of the Incentive Period), multiplied by a
fraction, the numerator of which is the number of full months the Participant
was employed with the Company or a Subsidiary between the start of the Incentive
Period and the date of the Participant’s termination of employment, and the
denominator of which is 36, rounded down to the nearest whole cent.
For purposes of this Agreement, “Disability” shall mean a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months and that
results in the Participant: (i) being unable to engage in any substantial
gainful activity; or (ii) receiving income replacement benefits for a period of
not less than three months under an accident or health plan covering employees
of the Company. For purposes of this Agreement, “Retirement” shall mean the
Participant’s retirement from active employment with the Company or Subsidiary
upon or after the attainment of age 55 and at least a 5-year period of service
with the Company and/or Subsidiary.
(c)Change in Control. In the event a Change in Control occurs during the
Incentive Period, the Participant’s Cash Incentive Award will become an Earned
Cash Incentive only to the extent provided in Section 2.4.
In the event the Participant otherwise terminates employment prior to becoming
entitled to an Earned Cash Incentive or the Participant’s employment is
terminated by the Company for Cause, the Participant shall forfeit all rights to
any Cash Incentive Award evidenced by this Agreement.
2.4    Change in Control Vesting.
(a)If the Participant remains in the continuous employ of the Company or a
Subsidiary throughout the period beginning on the Date of Grant and ending on
the date of a Change in Control, upon the Change in Control, 100% of the Cash
Incentive Award shall become an Earned Cash Incentive, except to the extent that
an award meeting the requirements of Section 2.4(d) (a “Replacement Award”) is
provided to the Participant in accordance with Section


3

--------------------------------------------------------------------------------





2.4(d) to replace, adjust, or continue the Cash Incentive Award evidenced by
this Agreement (the “Replaced Award”). If a Replacement Award is provided,
references to Cash Incentive Award in this Agreement shall be deemed to refer to
the Replacement Award after the Change in Control.
(b)If, upon or after receiving a Replacement Award, the Participant experiences
a termination of employment with the Company or a Subsidiary of the Company (or
any of their successors) (as applicable, the “Successor”) by reason of the
Participant terminating employment for Good Reason or the Successor terminating
the Participant’s employment other than for Cause, in each case within a period
of two years after the Change in Control and during the Incentive Period, 100%
of the Replacement Award will become earned and nonforfeitable upon such
termination.
(c)If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any portion of the outstanding Cash Incentive Award
that at the time of the Change in Control is not subject to a “substantial risk
of forfeiture” (within the meaning of Section 409A of the Code) will be deemed
to be an Earned Cash Incentive at the time of such Change in Control and will be
paid as provided for in Section 2.5(b).
(d)For purposes of this Agreement, a “Replacement Award” means an award: (i) of
the same type (e.g., performance-based cash award opportunity) as the Replaced
Award; (ii) that has a value at least equal to the value of the Replaced Award;
(iii) that is payable in cash; (iv) if the Participant holding the Replaced
Award is subject to U.S. federal income tax under the Code, the tax consequences
of which to such Participant under the Code are not less favorable to such
Participant than the tax consequences of the Replaced Award; and (v) the other
terms and conditions of which are not less favorable to the Participant holding
the Replaced Award than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent Change
in Control). A Replacement Award may be granted only to the extent it does not
result in the Replaced Award or Replacement Award failing to comply with or be
exempt from Section 409A of the Code. Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the two preceding sentences are satisfied.
The determination of whether the conditions of this Section 2.4(d) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.
(e)For purposes of this Agreement, a termination for “Cause” shall mean that,
prior to termination of employment, the Participant shall have committed: (i)
and been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with his or her duties or in the course of his or her
employment with the Company or any Affiliate (or the Successor, if applicable);
(ii) intentional wrongful damage to property of the Company or any Affiliate (or
the Successor, if applicable); (iii) intentional wrongful disclosure of secret
processes or confidential information of the Company or any Affiliate (or the
Successor, if applicable); or (iv) intentional wrongful engagement in any
competitive activity; and any such act shall have been demonstrably and
materially harmful to the Company or any Affiliate (or the Successor, if
applicable). For purposes of this Agreement, no act or failure to act on the
part of the Participant shall be deemed “intentional” if it was due primarily to
an error in judgment or negligence, but shall be deemed “intentional” only if
done or omitted to be done by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Company or an Affiliate (or the Successor, if applicable).
(f)A termination “for Good Reason” shall mean the Participant’s termination of
employment with the Successor as a result of the initial occurrence, without the
Participant’s consent, of one or more of the following events:
i.a material diminution in the Participant’s annual base salary rate as in
effect from time to time (“Base Pay”);
ii.a material diminution in the Participant’s authority, duties or
responsibilities;
iii.a material change in the geographic location at which the Participant must
perform services;
iv.a reduction in the Participant’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to Base Pay, made or to
be made in regard to services rendered in any year or other period pursuant to
any bonus, incentive, profit-sharing, performance, discretionary pay or similar
agreement, policy, plan, program or arrangement (whether or not funded) of the
Successor; and


4

--------------------------------------------------------------------------------





v.any other action or inaction that constitutes a material breach by the
Participant’s employer of the employment agreement, if any, under which the
Participant provides services.
Notwithstanding the foregoing, “Good Reason” shall not be deemed to exist
unless: (A) the Participant has provided notice to his or her employer of the
existence of one or more of the conditions listed in (i) through (v) above
within 90 days after the initial occurrence of such condition or conditions; and
(B) such condition or conditions have not been cured by the Participant’s
employer within 30 days after receipt of such notice.
2.5    Payment of Earned Cash Incentive.
(a)Payment After the Incentive Period. Subject to Sections 2.5(b) and (c), the
Earned Cash Incentive shall be paid after the end of the Incentive Period and
after the determination and certification by the Committee of the level of
attainment of the Performance Objective(s), but in any event no later than 2-½
months after the end of the Incentive Period, to the extent it has not been
previously paid to the Participant.
(b)Change in Control. Notwithstanding Section 2.5(a), to the extent there is any
Earned Cash Incentive as of a Change in Control, such Earned Cash Incentive will
be paid within 10 days of the Change in Control; provided, however, that if such
Change in Control would not qualify as a permissible date of distribution under
Section 409A(a)(2)(A) of the Code, and the regulations thereunder, and where
Section 409A of the Code applies to such distribution, payment will be made on
the date that would have otherwise applied pursuant to this Section 2.5.
(c)Payment Following a Change in Control. Notwithstanding Section 2.2 and
2.5(a), if, during the two-year period following a Change in Control, the
Participant experiences a qualifying termination of employment (as described in
Section 2.4(b)), the Earned Cash Incentive as of the date of such termination of
employment shall be paid within 10 days of such termination of employment to the
extent it has not been previously paid to the Participant; provided, however,
that if such Change in Control would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution,
payment will be made on the date that would have otherwise applied pursuant to
this Section 2.5.
(d)General. The Cash Incentive Award is to be settled in cash. The Committee may
withhold cash to the extent necessary to satisfy income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related item
withholding requirements, as described in Section 5.3.
(e)Payments After Death. Any payment of Earned Cash Incentive to a deceased
Participant shall be paid to the estate of the Participant, unless the
Participant files a completed Designation of Death Beneficiary with the Company
in accordance with its procedures.
(f)Payment Obligation. Prior to payment, the Company shall only have an unfunded
and unsecured obligation to make payment of the Earned Cash Incentive to the
Participant. The Cash Incentive Award evidenced by this Agreement that has not
yet been earned as an Earned Cash Incentive, and any interests of the
Participant with respect thereto, are not transferable other than pursuant to
the laws of descent and distribution, or in accordance with Section 2.5(e).
ARTICLE 3
Other Terms and Conditions
3.1    Non-Compete and Confidentiality.
(a)The Participant shall not render services for any organization or engage
directly or indirectly in any business that is a competitor of the Company or
any Affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any Affiliate of the Company or distribute any secret or confidential
information belonging to the Company or any Affiliate of the Company.
(b)Failure to comply with Section 3.1(a) above will cause the Participant to
forfeit the right to the Cash Incentive Award and require the Participant to
reimburse the Company for the taxable income received as a result of the Cash
Incentive Award within the 90-day period preceding the Participant’s termination
of employment.


5

--------------------------------------------------------------------------------





ARTICLE 4
Acknowledgments


4.1    Acknowledgments. In accepting the award, the Participant acknowledges,
understands and agrees to the following:
(a)
The Plan is established voluntarily by the Company, it is discretionary in
    nature and it may be modified, amended, suspended or terminated by the
    Company at any time, to the extent permitted by the Plan;

(b)
The grant of the Cash Incentive Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Cash Incentive
Awards, or benefits in lieu of Cash Incentive Awards, even if Cash Incentive
Awards have been granted in the past;

(c)
All decisions with respect to future Cash Incentive Awards or other grants, if
any, will be at the sole discretion of the Company;

(d)
The Participant’s participation in the Plan is voluntary;

(e)
The Cash Incentive Award and the Participant’s participation in the Plan shall
not create a right to employment or be interpreted as forming an employment or
services contract with the Company or any Subsidiary and shall not interfere
with the ability of the Company, or any Subsidiary, as applicable, to terminate
the Participant’s employment or service relationship (if any);

(f)
No claim or entitlement to compensation or damages shall arise from forfeiture
of any Cash Incentive Award resulting from the Participant ceasing to provide
employment or other services to the Company or a Subsidiary (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any), and in consideration of the grant
of the Cash Incentive Award to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or any of its Subsidiaries, and the Participant waives his
or her ability, if any, to bring any such claim, and releases the Company and
its Subsidiaries from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(g)
Neither the Plan nor the Cash Incentive Award shall be construed to create an
employment relationship where any employment relationship did not otherwise
already exist;

(h)
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition of cash thereunder. The Participant
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Cash Incentive Award;

(i)
The Cash Incentive Award, and the income and value of same, are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

(j)
The Company reserves the right to impose other requirements on participation in
the Cash Incentive Award, to the extent the Company determines it is necessary
or advisable in order to comply with local law or other applicable rules or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing; and



6

--------------------------------------------------------------------------------





(k)
Notwithstanding anything in this Agreement to the contrary, the Participant
acknowledges and agrees that this Cash Incentive Award, this Agreement and any
related benefits or compensation under this Agreement are subject to the terms
and conditions of the Company’s clawback policy (if any) as may be in effect
from time to time specifically to implement Section 10D of the Exchange Act and
any applicable rules or regulations promulgated thereunder (including applicable
rules and regulations of any national securities exchange on which the Common
Shares may be traded) (the “Compensation Recovery Policy”), and that applicable
provisions of this Agreement shall be deemed superseded by and subject to the
terms and conditions of the Compensation Recovery Policy from and after the
effective date thereof.

ARTICLE 5
General Provisions
5.1    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws. Notwithstanding anything
in this Agreement to the contrary, nothing in this Agreement prevents the
Participant from providing, without prior notice to the Company, information to
governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity the Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act.
5.2    Reserved.
5.3    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Participant under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it will be a
condition to the receipt of such payment or the realization of such benefit that
the Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit.
5.4    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have separated from
service with the Company, by reason of the transfer of his employment among the
Company or Subsidiaries or an approved leave of absence, unless otherwise
indicated in the Plan or if required to comply with Section 409A of the Code.
5.5    Relation to Other Benefits. Any economic or other benefit to the
Participant under the Agreement and these terms and conditions or the Plan shall
not be taken into account in determining any benefits to which the Participant
may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or Subsidiary.
5.6    Adjustments. The Cash Incentive Award evidenced by this Agreement is
subject to mandatory adjustment as provided in Section 11 of the Plan.
5.7    These Terms and Conditions Subject to Plan. The Cash Incentive Award
covered under the Agreement and all of the terms and conditions hereof are
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request.
5.8    Transferability. Except as otherwise provided in the Plan, the Cash
Incentive Award is non-transferable and any attempts to assign, pledge,
hypothecate or otherwise alienate or encumber (whether by law or otherwise) any
portion of the Cash Incentive Award shall be null and void.
5.9    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Cash Incentive Award materials by and among, as applicable, the Company or
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.


7

--------------------------------------------------------------------------------





The Participant understands that the Company or Subsidiary may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Common Shares of or directorships in the Company that are held, details of
all Cash Incentive Awards awarded, canceled, vested, unvested or outstanding in
the Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
The Participant understands that Data will be transferred to the Company’s
broker, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients’ use of the Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than the Participant’s country. The
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, the Company’s broker and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participants’
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands if he or
she resides outside the United States, he or she may, at any time, view their
respective Data, request additional information about the storage and processing
of their Data, require any necessary amendments to their Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant's consent is that
the Company would not be able to grant Cash Incentive Awards or equity awards or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing his or her consent may affect the Participant’s ability
to participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
5.10    Amendments. This Agreement can be amended at any time by the Committee.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. Except for amendments
necessary to bring this Agreement into compliance with current law including
Section 409A of the Code, no amendment to this Agreement shall materially and
adversely affect the rights of the Participant without the Participant’s written
consent.
5.11    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
5.12    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Cash Incentive Award by electronic means.
By accepting this Cash Incentive Award, the Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
5.13    Headings. Headings are given to the articles or sections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
5.14    Governing Law. This Agreement is governed by and construed in accordance
with the internal substantive laws of the State of Ohio.
5.15    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement and the Plan comply with the provisions of Section 409A of the
Code. This Agreement and the Plan shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement or the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of the Participant). The terms “termination
of employment,” “terminates employment,” and similar


8

--------------------------------------------------------------------------------





words and phrases used in this Agreement mean a “separation from service” within
the meaning of Treasury Regulation section 1.409A-1(h). If, at the time of the
Participant’s separation from service (within the meaning of Section 409A of the
Code), (a) the Participant will be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (b) the Company makes a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A of the Code) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A of the Code in order to avoid taxes or penalties under Section 409A of the
Code, then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it, without interest, on the fifth business
day of the seventh month after such separation from service.
[Acceptance Page Contained in Exhibit D]


9

--------------------------------------------------------------------------------





EXHIBITS
Exhibit A        Peer Group
Exhibit B        Performance Objectives
Exhibit C        Relative Total Shareholder Return
Exhibit D        Electronic Acceptance


10

--------------------------------------------------------------------------------





Exhibit A
PEER GROUP
(2018 - 2020)
The Peer Group will be the constituents as defined by the SPDR S&P Metals and
Mining ETF Index on the first day of trading of the Incentive Period.
The value of the stock of a Peer Group company will be determined in accordance
with the following:
1.
If the stock is listed on an exchange in the U.S. or Canada, then the value on
such exchange will be used;

2.
Otherwise, if the stock is traded in the U.S. as an American Depositary Receipt
(“ADR”), then the value of the ADR will be used; or

3.
Otherwise, the value on the exchange in the country where the company is
headquartered will be used.



11

--------------------------------------------------------------------------------





Exhibit B
PERFORMANCE OBJECTIVES (TSR)
(2018 - 2020)
The Performance Objective of the Company is based on Relative Total Shareholder
Return (share price plus reinvested dividends) over the three-year Incentive
Period from January 1, 2018 to December 31, 2020. Achievement of the Relative
Total Shareholder Return objective shall be determined by the Total Shareholder
Return of the Company relative to that of the Peer Group, interpolating where
necessary. Achievement shall be determined against the scale set forth in the
table below:




 
Performance Level
Performance Factor
Below Threshold
Threshold
Target
Maximum
 
 
 
 
 
Relative TSR
less than 25th percentile
25th percentile
50th percentile
75th or greater percentile
Payout For Relative TSR
0%
50%
100%
200%



12

--------------------------------------------------------------------------------





Exhibit C
RELATIVE TOTAL SHAREHOLDER RETURN
(2018-2020)


Relative Total Shareholder Return for the Incentive Period is calculated as
follows:
1.
The Total Shareholder Return as defined in Section 1.7 of these terms and
conditions for the Incentive Period for the Company shall be compared to the
Total Shareholder Return for each of the entities within the Peer Group for the
Incentive Period. The results shall be ranked to determine the Company’s
Relative Total Shareholder Return percentile ranking compared to the Peer Group.

2.
The Company’s Relative Total Shareholder Return for the Incentive Period shall
be compared to the Relative Total Shareholder Return performance target range
established for the Incentive Period.

3.
The Relative Total Shareholder Return performance target range has been
established for the 2018 - 2020 Incentive Period as follows:

Performance Level
 
2018 - 2020
Relative Total Shareholder Return
Percentile Ranking
Maximum
 
75th Percentile
Target
 
50th Percentile
Threshold
 
25th Percentile



13

--------------------------------------------------------------------------------





Exhibit D


ELECTRONIC ACCEPTANCE
Acceptance by the Participant


By selecting the “Accept Grant” box on the website of the Company’s
administrative agent, the Participant acknowledges acceptance of, and consents
to be bound by, the Plan and this Agreement and any other rules, agreements or
other terms and conditions incorporated herein by reference.
IF I FAIL TO ACKNOWLEDGE ACCEPTANCE OF THE AWARD WITHIN NINETY (90) DAYS OF THE
DATE OF GRANT SET FORTH IN THE AGREEMENT, THE COMPANY MAY DETERMINE THAT THIS
AWARD HAS BEEN FORFEITED.
PARTICIPANT NAME
 
ACCEPTANCE DATE
Participant Name
 
Date
ELECTRONIC SIGNATURE
 
 
Participant Signature
 









14